Citation Nr: 1646031	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for Dependency and Indemnity Compensation (DIC) benefits. 

2.  Entitlement to DIC benefits, to include pursuant to 38 U.S.C.A. § 1318.

3.  Entitlement to nonservice-connected death pension. 

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1972, and died in October 2009.  The appellant seeks to establish that she is the Veteran's surviving spouse and is therefore entitled to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  Jurisdiction of the claim resides with the Atlanta RO.  

The appellant requested a hearing before the Board when she submitted her substantive appeal in September 2013.  In correspondence dated in September 2016, the appellant was advised that she was scheduled for a hearing before the Board in October 2016.  However, it appears that this letter was sent to an incorrect address and that the appellant did not receive notice of the hearing as the letter was returned.  Additionally, the Veteran's representative has not been offered an opportunity to present a written hearing presentation with regard to the issue decided herein.  However, as the only issue decided is favorable to the appellant, the appellant is not prejudiced by the Board's adjudication of the issue decided on appeal. 

The issues of entitlement to DIC benefits, nonservice-connected death pension, and accrued benefits being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran and the appellant were legally married in October 1998.  There were no children born either prior to or during their union.

2.  The record reflects that the Veteran died in October 2009.  

3.  Without fault of the appellant, the Veteran deserted the appellant four years after their marriage.  

4.  The appellant did not remarry or hold herself out openly to the public to be the spouse of any other person after the death of the Veteran.  


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's surviving spouse for purposes of DIC benefits.  38 U.S.C.A. §§ 101, 103 (West 2014); 38 C.F.R §§ 3.1(j), 3.5, 3.50, 3.53, 3.54, 3.204, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that, for VA benefit purposes, she should be recognized as the Veteran's surviving spouse.  For the following reasons, the Board finds that the appellant is entitled to be recognized as the Veteran's surviving spouse for purposes of receiving DIC benefits.

Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101 (3) (West 2014); 38 C.F.R. § 3.50 (2015).

The provisions of 38 C.F.R. § 3.53 indicate that there must be continuous cohabitation from the date of marriage to the date of death of the veteran, except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse. 

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more prior to the veteran's death or for any period of time if a child was born of or before the marriage.  38 C.F.R. § 3.54. 

Here, the Veteran and the appellant were married in October 1998.  See Marriage License.  As such, the appellant and Veteran were married for more than one year prior to the Veteran's death in October 2009.  Prior to his death, the Veteran abandoned the appellant.  Consequently, the appellant did not live continuously with the Veteran prior to his death.  However, the appellant indicated in written statements that the separation was procured by the Veteran and was not the fault of the appellant.  

The record reflects that the appellant reported that four years after the marriage while the appellant and Veteran were living as husband and wife, the Veteran waited for her to leave for work, cleaned out the house and bank account, and never returned.  As a result, after waiting for the Veteran to return for many years, she finally sought a divorce on the grounds of abandonment.  

A review of the Veteran's death certificate reflects that the Veteran died at 8:15 am on a day in mid-October 2009.  The appellant was listed as his spouse on that document.  A final judgment and divorce decree was signed by a superior court judge in Cobb County, Georgia and filed in the Clerk's office at 10:01 am on the same date.   Consequently, the Veteran was deceased prior to the filing of the divorce decree.  As such, the Veteran and the appellant were married at the time of his death.  

In sum, without fault of the appellant, the Veteran deserted the appellant four years after their marriage.  The appellant did not remarry or hold herself out openly to the public to be the spouse of any other person after the death of the Veteran.  As such, the appellant is the Veteran's surviving spouse for purposes of establishing eligibility for DIC.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC is granted. 


REMAND

In March 2011, the appellant expressed disagreement with the denial of entitlement to DIC benefits, nonservice-connected death pension, and accrued benefits.   However, the RO/AMC did not issue a statement of the case with regard to those issues.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issues of entitlement to DIC benefits, nonservice-connected death pension, and accrued benefits, in accordance with applicable law and regulations.  The appellant and her representative should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


